Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2020

                                      No. 04-20-00277-CV

                                        Bruce KNEESE,
                                           Appellant

                                                v.

WELLS FARGO BANK, N.A, Stephen F. Marguart, Wells Fargo Home Mortgage, Inc., Mark
                     C. Sparrow, Dawn M., Sparrow,
                                Appellees

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 15115
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       Appellant’s unopposed first motion for an extension of time to file the appellant’s brief is
granted in part. We order the appellant’s brief due November 17, 2020. Counsel is advised that
no further extensions of time will be granted absent a timely motion that: (1) demonstrates
extraordinary circumstances justifying further delay; (2) advises the court of the efforts counsel
has expended in preparing the brief; and (3) provides the court reasonable assurance that the
brief will be completed and filed by the requested extended deadline. The court does not
generally consider a heavy workload to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court